Weltner, Justice.
This is an appeal from an order requiring the father to continue child support payments until his child reaches the age of 21.
The parties were divorced in 1972, at which time the father was required to pay child support “until each child shall attain the age of 21 years old, die, marry or become emancipated bylaw.” (Emphasis supplied.) Subsequently, the General Assembly lowered the age of majority from 21 to 18. Ga. L. 1972, pp. 193,199. The oldest child now has reached the age of 18 and the father seeks declaratory judgment terminating his duty of support as to that child.
We addressed this issue in Christmas v. Langston, 241 Ga. 331 (245 SE2d 290) (1978), where we said that the phrase “or otherwise becomes emancipated” refers to emancipation as a matter of fact rather than of law. “When the General Assembly lowered the age of majority from 21 to 18, it provided that nothing in the law shall ‘have the effect of changing the age from 21 to 18 with respect to any legal instrument or court decree in existence prior to the effective date of this law when said instrument refers only to “the age of majority” or words of similar import . . .’ [cit.] The phrase ‘otherwise becomes emancipated’ in the court decree has similar import to the phrase ‘the age of majority’ used in this statute.” 241 Ga. at 332.
We conclude that same reasoning applies to the phrase here in question — “or become emancipated by law.” However, the “law” of that “emancipation by law” on which the father relies cannot aid him, as such law (Ga. L. 1972, supra § 10) states clearly that its own enactment shall not serve to emancipate parents from obligations created by judgment.

Judgment affirmed.


All the Justices concur, except Hill, C. J., who dissents.